JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(3). It is
ORDERED AND ADJUDGED that the district court’s order filed February 10, 2015, be affirmed. The district court did not abuse its discretion in denying appellant’s motion for relief from judgment pursuant to Fed.R.Civ.P. 60(b). See Murray v. District of Columbia, 52 F.3d 353, 355 (D.C.Cir.1995). Appellant is advised that the district court filed his motion for relief from judgment in No. 13cvl037 on April 7, 2014, and denied it on May 21, 2014; those actions were entered on the district court docket on May 22, 2014.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.